Title: Catharine Louisa Salmon Smith to Abigail Adams, 26 October 1785
From: Smith, Catharine Louisa Salmon
To: Adams, Abigail


     
      Dear Sister
      Lincoln Octobr. 26th 1785
     
     My heart has dictated many Letters to you since the recept of yours, but my time has been so wholy taken up in my famely, (haveing no Schoole to send my little tribe to) that not a moment could be spared even for so necessary and incumbant a Duty.
     Your kind letter was handed me by your Son, who I had long been most ardently wishing to see. He is indeed ten times welcome to this Section of the Globe again. I should feel myself happy if it were in the power of me or mine to render him any service and suply in any way the place of a Mama and Sister to him. But alas! my power is circumscribed within a narrow compass, and I fear I must set myself down contented with only wishing that I could be useful to my Friends. If you will point out any way wherein I can be serviceable to you, or yours, be assured that my utmost abilities shall be exerted for that purpose. My little Girls are tolerably notable with their Needles, and if you will oblige them with any commands of that sort they will execute them with pleasure, and you will confer an additional obligation on them and on their Mamma.
     Young Mr. Adams is both in person and mind just what the fond heart of a Parent could wish, and were I not writeing to his Mamma I would say, he is the most ameable, and accompleshed young Gentleman I have ever seen. Your other sons I have not seen since I came from Weymouth, but I had the pleasure of hearing from them last Evening, and they were well.
     It is now almost two years since I have seen you. Had I been told when I parted with you at your Gate in Braintree that we should not meet again for such a length of time I should have been truely unhappy. Heaven for very wise purposes keeps the Book of fate fast locked that we may not unfold its leaves and see what is in the Bosom of futurity. What a scene of Misery would this World be to many of its inhabitants were it permited that we should know but the one half of the ills we must suffer as we pass down the Stream of Life! In every Calamity the hopes of something better which we have in prospect keeps the Spirit from sinking, I speak experimentally for I have lived upon hope for many years past. I set and please myself with illusions, with dreams—and if it were not for treading so much on this enchanted ground I should dispair—but I will not suffer this enemy to happiness to approach me. I cultivate all in my power a Chearful dispossition. Tis a duty I owe my Children for how could I otherwise inspire them with a chearful gratitude to him whose sentence governs eternity and whose goodness is over all his Creatures, were they to see anxiety painted on my brows.
     Judge Russel’s famely are removed to Charlestown. The Judge has built a very elegant House on the same Spot where his other stood. There are a number of handsome buildings erected in Charlestown, and a Bridge is almost compleated across the ferry, which will be of great advantage to that formerly poor place. It begins already to make quite a smartish appearance. I’ll assure you it gives me pleasure to see so great a number of the inhabitants again settled in their own peaceful habitations. May no enemy molest them and may they have nothing to make them affraid.
     I feel the loss of Mr. Russel’s famely very sensibly, it is like looseing a kind parents House. I have ever received the same friendly treatment from all the famely as if I had been a member of the same. Mr. Chambers R——I has purchased the Estate in Lincoln and lives upon it. He wishes me to come to the House with the same freedom as when his father and Sisters were there, but he has no Lady nor is there a probability that he will have one soon. So I have never been to visit him. Their might be an impropriety in it in the Worlds Eye, and I have ever made it a fixed rule never to do a thing if I have the least shadow of a doubt concerning the propriety of it, and flatter myself that I find my account in being thus circumspect, in preferring my Reputation unsullied by the wicked breath of Malice, or the censor of an ill Judgeing world, who cannot always know our motives for doing a thing however laudable they may be, but must Judge by the appearance untill the Event justifies or condemns the Action.
     
     Louisa is all Joy, and gratitude for your kind letter and other testimonies of your kindness, and you will permit me to join my thanks with hers, for I feel myself as highly obliged. She is grown quite a great girl as tall as her mamma, and begins to look a little plumper not so gauky and holds up her head like a Miss in her teen’s.
     Mr. Smith has not been in this part of the Country for almost two years. I seldom hear from him and when I do the intelegence is not what I could wish. Poor unhappy man! He has my prayers for his reformation and restoration to virtue and to his famely, and I hope they will reach him. With what a heart felt Satisfaction would I take the unhappy wanderer by the hand and lead him back into the path of rectitude and to a reconcileation with his God. It is yet in his power to add much to the happiness of his famely, and ensure to himself a comfortable evening of Life.
     I hope before this time you have received a letter from me and one from Louisa which were wrote last Spring I forget the date. If you have not you surely think me very negligent.
     My little folks all send their duty. My most affectionate regards attend Mr. Adams and Miss Nabby. I will write to her as soon as I can get time.
     Adieu my dear Sister. I ought to apologize for the length of this. I am with the liveliest sentiments of Gratitude your affectionate Sister
     
      Catharine L Smith
     
    